                       No. 6:20-cv-00425

                  Antonio Terrell Graham,
                         Plaintiff,
                            v.
                   Commissioner, SSA,
                        Defendant.


                           ORDER

    Plaintiff filed the above-styled and numbered civil action
pursuant to the Social Security Act, Section 205(g), for judicial
review of the Commissioner’s denial of his application for So-
cial Security benefits. The cause of action was referred to
United States Magistrate Judge John D. Love, who issued a
report and recommendation that the decision of the Commis-
sioner be affirmed and that this cause of action be dismissed
with prejudice. Doc. 20.
    Neither party has filed timely objections to the report and
recommendation. Accordingly, the court reviews the magis-
trate judge’s findings for clear error or abuse of discretion and
reviews his legal conclusions to determine whether they are
contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221
(5th Cir. 1989) (holding that, if no objections to a magistrate
judge’s report are filed, the standard of review is “clearly er-
roneous, abuse of discretion and contrary to law”).
    Having reviewed the magistrate judge’s report, and being
satisfied that it contains no clear error, the court accepts its
findings and recommendation. The decision of the Commis-
sioner is affirmed, and this cause of action is dismissed with
prejudice.
So ordered by the court on July 12, 2021.



          J. C AMPBELL B ARKER
        United States District Judge




     -2-
